OPINION OF THE COURT
Ciparick, J.
Claimant Douglas Warney spent over nine years incarcerated for a murder he did not commit. The primary evidence against him was a confession that contained non-public details about the crime. Warney now seeks damages under Court of Claims Act § 8-b, the Unjust Conviction and Imprisonment Act. We conclude that Warney’s confession and other statements and actions the State attributes to him do not, on the facts as alleged here, warrant dismissal of his claim on the ground that he caused or brought about his conviction.
The facts as stated in the claim and record below are as follows. On January 3, 1996, Rochester Police Department (RPD) officers found William Reason dead in his home, stabbed 19 times in the neck and chest. The following day, Warney called the RPD to provide information about the murder, and was interviewed in his home by an officer. According to the officer’s trial testimony, Warney told her that he had been shoveling snow outside “William’s” house when he saw his cousin go inside, and that the cousin later admitted to Warney that he had killed Reason.
Warney alleges that he has an IQ of 68, was in special education until he dropped out of school in eighth grade, and was suffering at the time of the Reason investigation from AIDS-related dementia. Additionally, the RPD was aware of his mental condition when it began questioning him about the Reason murder, as officers had transported Warney to a psychiatric facility two weeks earlier for pulling fire alarms and reporting false incidents to the police.
On January 6, 1996, two RPD officers brought Warney to the police station for questioning. The claim alleges that they used “escalating coercive tactics to force . . . Warney to make statements or admissions concerning the murder,” and one of them *432verbally abused and threatened him. It further alleges that the officers denied Warney’s request for an attorney.
Warney gave a series of increasingly inculpatory statements, initially blaming his cousin, but eventually confessing to murdering Beason on his own. He signed a detailed written confession stating that, acting alone, he had stabbed Beason repeatedly. The confession contained numerous details that allegedly corroborate crime scene evidence that the RPD had intentionally held back from the public.1 The claim alleges that the officers fed these details to Warney, creating “a false sense of the confession’s reliability,” and coerced him into adopting the detailed confession as his own.
At central booking, an officer not involved in the investigation asked Warney how he was doing. According to the officer’s testimony, he responded, “[n]ot good. I’ve got a body,” slang for having killed someone. In contrast, Warney testified that he said, “I’m being charged with a body.”
On February 13, 1996, a grand jury indicted Warney on two counts of second degree murder. Before trial, Supreme Court denied Warney’s motion to suppress his statements to police, finding that he “initiated most contacts with the police and then freely volunteered information to them,” that he never requested an attorney, and that “no threats or promises were ever made to [him] and no fraud or tricks were used to solicit statements.” At trial, Warney’s signed confession was the primary evidence against him, although he testified that it was coerced and manufactured by the police. The prosecutor emphasized that the confession contained details that, in his words during closing, “only the killer would have known about.” Warney was convicted of both second degree murder counts on February 12, 1997. Supreme Court sentenced him on February 27, 1997 to imprisonment for 25 years to life on each count, to run concurrently. The Appellate Division affirmed (People v *433Warney, 299 AD2d 956 [4th Dept 2002]) and leave to this Court was denied (99 NY2d 633 [2003]).
Warney consistently maintained his innocence and sought to conduct DNA testing on biological crime scene evidence. Although his application to access this evidence was denied, the People submitted the material for testing, which resulted in a DNA profile that did not match Warney. In March 2006, nine years after Warney’s conviction, the Combined DNA Index System (CODIS) database yielded a match, a man named Eldred Johnson. The RPD discovered that fingerprints from the crime scene matched Johnson’s and, on May 11, 2006, Johnson confessed that, acting alone, he had murdered Reason.2 As a result, on May 16, 2006, Supreme Court vacated Warney’s conviction and set aside his sentence pursuant to CPL 440.10 (1) (g) on the grounds of newly discovered evidence.
Warney now seeks damages under Court of Claims Act § 8-b for the years he spent wrongly incarcerated. His claim alleges that he “did not cause or contribute to his own wrongful arrest, conviction, or incarceration,” but rather his conviction “was the direct result of the intentional and malicious actions of members of the [RPD] who fabricated and coerced a false confession from ... a man whom they knew had a history of serious mental health problems.” The State moved to dismiss the claim for failing to state facts in sufficient detail to demonstrate that Warney is likely to succeed at trial in proving that he did not bring about his own conviction.
Court of Claims granted the State’s motion and dismissed the claim. It was “not convinced” that only the perpetrator and police could have known many of the details contained in the confession, and noted that Warney “does not indicate how he was coerced by police to give a false confession.” Moreover, the court held that Warney, “by his own actions, which included calling the police to tell them he had information about the murder, trying to frame an innocent man for the crime, and . . . volunteering that he had ‘a body’ . . . did cause or bring about his own conviction.” Warney appealed.
The Appellate Division affirmed, reasoning that a criminal defendant who gave an uncoerced false confession that was presented to the jury at trial could not subsequently bring an action under section 8-b, and that Warney failed to adequately allege that his confession was coerced (see Warney v State of New *434York, 70 AD3d 1475, 1476 [4th Dept 2010]). The Appellate Division also found that Warney brought about his own conviction by making other incriminating statements, and by approaching the police falsely claiming to have information about the murder (see id.). We granted Warney leave to appeal (14 NY3d 883 [2010]) and now reverse.
Court of Claims Act § 8-b, the Unjust Conviction and Imprisonment Act, provides a mechanism for “innocent persons who can demonstrate by clear and convincing evidence that they were unjustly convicted and imprisoned ... to recover damages against the state” (Court of Claims Act § 8-b [1]; see also Ivey v State of New York, 80 NY2d 474, 479 [1992]). It offers claimants who meet its strict pleading and evidentiary burdens “an available avenue of redress over and above the existing tort remedies” (Court of Claims Act § 8-b [1]).
To present a claim under the statute, a claimant must “establish by documentary evidence” that (a) the claimant was convicted of a crime, sentenced to a term of imprisonment, and served at least part of the sentence; (b) the claimant was pardoned on the ground of innocence or, alternatively, the conviction was reversed or vacated and the accusatory instrument was dismissed; and (c) the claim is not time-barred (Court of Claims Act § 8-b [3]). Here, the State does not dispute that Warney met this initial burden.
The statute further requires that the claim “state facts in sufficient detail to permit the court to find that claimant is likely to succeed” in meeting his or her burden at trial of proving by clear and convincing evidence that, as relevant here, (a) “he did not commit any of the acts charged in the accusatory instrument” and (b) “he did not by his own conduct cause or bring about his conviction” (Court of Claims Act § 8-b [4]). “If the court finds after reading the claim that claimant is not likely to succeed at trial, it shall dismiss the claim” (Court of Claims Act § 8-b [4]).
The parties here debate whether, in addition to being sufficiently detailed, the allegations in the pleading must have evidentiary support. We now clarify that -no such support is necessary, except where expressly indicated by the statute. Although a claimant must submit documentary evidence supporting certain facts pursuant to Court of Claims Act § 8-b (3), the pleading standard articulated in Court of Claims Act § 8-b (4) lacks any analogous requirement. Because the State, in waiving *435its sovereign immunity from suit, has consented to have its liability “determined in accordance with the same rules of law as applied to actions in the supreme court,” except where superseded by the Court of Claims Act or Uniform Rules for the Court of Claims (Court of Claims Act § 8; see also 22 NYCRR 206.1 [c] [matters not covered by the Court of Claims Act or Uniform Rules for the Court of Claims are governed by the CPLR]), we presume that the familiar standard governing motions to dismiss in Supreme Court is appropriate here (see CPLR 3211). Therefore, Court of Claims, like other trial courts, should “accept the facts as alleged in the [claim] as true” (Leon v Martinez, 84 NY2d 83, 87 [1994]).
Of course, section 8-b still imposes a higher pleading standard than the CPLR. Court of Claims must consider whether the allegations are sufficiently detailed to demonstrate a likelihood of success at trial (see Court of Claims Act § 8-b [4]). “[T]he allegations in the claim must be of such character that, if believed, they would clearly and convincingly establish the elements of the claim, so as to set forth a cause of action” (Solomon v State of New York, 146 AD2d 439, 442 [1st Dept 1989]). In evaluating the likelihood of success at trial, Court of Claims should avoid making credibility and factual determinations (see Klemm v State of New York, 170 AD2d 438, 439 [2d Dept 1991] [“In the absence of serious flaws in a . . . statement of facts, the weighing of the evidence is more appropriately a function to be exercised at the actual trial” (quoting Dozier v State of New York, 134 AD2d 759, 761 [3d Dept 1987])]; Solomon, 146 AD2d at 445 [Court of Claims erred in “assess(ing) . . . the credibility of the evidence . . . (and) weighing . . . the evidence (which) is more appropriately a function to be exercised at the actual trial”]). In short, a claimant who meets the evidentiary burdens described in Court of Claims Act § 8-b (3) and makes detailed allegations with respect to the elements described in section 8-b (4) is entitled to an opportunity to prove the allegations at trial (Court of Claims Act § 8-b [5]). With these principles in mind, we turn to the claim at issue here.
Court of Claims’ dismissal was based in large part on factual determinations that were inappropriate at this stage of the litigation. First, although Warney alleges in detail that his confession was coerced, the court concluded that “the evidence presented” did not “indicate” that it was. The court was “not convinced” that, as Warney alleges, “only the police and the true perpetrator could have known many of the factual details” *436in the confession. These findings were premature; the proper inquiry was whether Warney’s allegations, if true, demonstrate a likelihood of success at trial, not whether they were supported by convincing evidence. As the State concedes, a coerced false confession does not bar recovery under section 8-b because it is not the claimant’s “own conduct” within the meaning of the statute.3 Assuming the truth of Warney’s allegations, as we must, the police used “coercive tactics” and threats to induce his confession. The allegations describe how no member of the public other than the perpetrator could have known all the details contained in the confession—whether negligently or through intentional manipulation, police misconduct led to the inclusion of these details in Warney’s statement. Thus, Warney has adequately pleaded that he was coerced into adopting the false confession.4
Second, Court of Claims determined that Warney’s statement to an RPD officer, “I’ve got a body,” which was introduced against him at trial, was conduct contributing to his conviction. Warney has never admitted to making that statement, however, and his claim alleges that, as he maintained at trial, he actually said “I’m being charged with a body.” Accepting Warney’s allegations as true, we presume that he never made this inculpatory statement. Determining what Warney said is purely a credibility determination, pitting his account against the officer’s. The officer’s testimony is no more or less convincing, at this pleading stage, than Warney’s account of the conversation.
The State further argues that Warney’s initial interactions with the RPD ought to bar him from recovery. We disagree. A claimant’s statutory obligation to prove that “he did *437not . . . cause or bring about his own conviction” (Court of Claims Act § 8-b [4] [b]) could conceivably be read as barring recovery when any action by the claimant caused or brought about the underlying conviction, no matter how indirectly. This reading, however, would bar recovery by every innocent claimant who inadvertently and unforeseeably played some small role in the chain of events leading to his or her conviction. Instead, as we have previously suggested, a claimant’s conduct bars recovery under the statute only if it was the “proximate cause of conviction” (Ivey, 80 NY2d at 482). Warney’s early conversations with the RPD, as the events are described in his claim, did not cause or bring about his conviction within the meaning of the statute. While Warney acknowledges that he initiated contact with the RPD, triggering the questioning that ultimately led to his false confession and conviction, he alleges that he was “severely mentally impaired,” and that the RPD knew of his mental illness. Moreover, it was the RPD’s alleged mishandling of the ensuing investigation that ultimately resulted in Warney’s conviction.
In sum, the courts below inappropriately made credibility and factual findings, dismissing Warney’s claim without giving him the opportunity to prove his detailed allegations that he did not cause or bring about his conviction. Because these allegations, taken as true, demonstrate a likelihood of success at trial, Warney is entitled to proceed with his claim, secure discovery, and obtain a disposition on the merits.
Accordingly, the order of the Appellate Division should be reversed, with costs, and the defendant’s motion to dismiss the claim denied.

. These corroborating details include: (1) that Beason was cooking chicken and mashed potatoes at the time of his murder; (2) that Beason was wearing a red-striped nightshirt; (3) that Beason was stabbed “about 15 or more” times with a 12-inch serrated knife; (4) that Beason’s throat was slit; (5) that Season's body was left on his bed, face up and eyes open; (6) that the perpetrator was wounded; (7) that the perpetrator cleaned his wound with “a paper towel,” which he discarded in the toilet; (8) that the perpetrator put intensive care lotion on his wound; and (9) that the back door and basement door were locked. Additionally, evidence was introduced at trial that Warney orally “confessed” that, prior to the murder, he and Beason had been watching a pornographic tape featuring two men.


. Johnson pleaded guilty to second degree murder in March 2007.


. Warney argues that the word “conduct” in the statute should be read as “misconduct,” as this reading is in line with clear legislative intent (see 1984 Report of the Law Revision Commission to the Governor on Redress for Innocent Persons Unjustly Convicted and Subsequently Imprisoned, reprinted in 1984 McKinney’s Session Laws of NY, at 2899, 2932 [claimant should “have to establish that he did not cause or bring about his prosecution by reason of his own misconduct”]). Because he alleges that no conduct of his brought about his conviction, however, we find it unnecessary to consider whether such conduct must rise to the level of misconduct.


. The State contends that since Supreme Court ruled at a suppression hearing prior to the criminal trial that the confession was voluntarily given, it cannot be found in this action to have been coerced. We reject that contention and conclude that although the statement was admissible at the criminal trial, the judge there lacked many of the facts now stated in Warney’s claim. Most importantly, the question of coercion must now be viewed in light of Warney’s innocence.